Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
This communication is in response to the amendments filed by Applicant on 06/17/2022.
An Examiner’s Amendment to the record appears below. Authorization for the Examiner’s Amendment was given by Applicant’s Representative, Sadiq A. Ansari (Attorney Reg. No. 64,270), in a phone conversation on 07/21/2022; see the attached Examiner Initiated Interview Summary form for more information.
Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.
The application has been amended as follows:
1.	(Currently amended) A device, comprising:
one or more processors configured to:
receive a sampling of operational data associated with particular network equipment;
determine parameters that define values for variables represented in the sampling of the operational data;
determine a measure of network performance associated with the sampling of operational data;
generate a plurality of datasets based on the parameters, wherein each dataset of the plurality of datasets comprises respective values for the entries that differ from the values for the variables represented in the sampling of the operational data;
determine a measure of similarity between the values of each dataset and the parameters that define the values for the variables represented in the sampling of the operational data; 
determine a measure of network performance associated with each dataset;
select a particular dataset, of the plurality of datasets, based on the determined measures of similarity, the measure of network performance associated with the sampling of operational data, and the measure of network performance associated with each dataset of the plurality of datasets; and
update a configuration of the particular network equipment using the values from the selected particular dataset of the plurality of datasets.
2.	(Previously presented) The device of claim 1, wherein the one or more processors are further configured to:
generate modified parameters by adjusting one or more of the parameters in response to a measure of accuracy of each dataset from the plurality of datasets not satisfying a threshold measure of accuracy with the sampling of the operational data; and 
generate a second plurality of datasets based on the modified parameters. 
3.	(Previously presented) The device of claim 1, wherein determining the measure of similarity comprises:
determining a measure of correlation between one or more of a distribution, standard deviation, value relationships, and sequencing of the values in each dataset and the sampling of the operational data.
4.	(Previously presented) The device of claim 1, wherein the one or more processors are further configured to:
select the particular dataset from the plurality of datasets based on a measure of similarity of the particular dataset being closer to the sampling of the operational data than respective measures of similarity of other datasets from the plurality of datasets, and further based on the measure of similarity of the particular dataset satisfying a similarity threshold. 
5.	(Previously presented) The device of claim 1, wherein updating the configuration of the particular network equipment comprises:
training operation of the particular network equipment based on the values from the particular dataset. 
6.	(Original) The device of claim 1, 
wherein the values of the particular dataset replicate one or more of a distribution, standard deviation, value relationships, sequencing of the values, or outliers of the sampling of the operational data without replicating the values for the variables represented in the sampling of the operational data. 
7.	(Previously presented) The device of claim 1, wherein the one or more processors are further configured to:
generate one or more predictive models based on the values for the variables represented in the sampling of the operational data; and 
wherein determining the measure of similarity comprises calculating an amount of deviation between a value for each particular variable in a dataset and a predicted value that is generated for that particular variable by the one or more predictive models. 
8.	(Original) The device of claim 7, wherein generating the one or more predictive models comprises:
determining a function that produces values with at least one of amounts, distributions, or standard deviations that mirror different values for a particular variable represented in the sampling of the operational data. 
9.	(Original) The device of claim 1, wherein the one or more processors are further configured to:
map a change in the value of at least one particular variable represented in the sampling of the operational data to a change in performance of the particular network equipment; and
predict performance of each dataset from the plurality of datasets based on the values of the at least one particular variable in each dataset and said mapping.
10.	(Previously presented) The device of claim 9, wherein the one or more processors are further configured to:
select the particular dataset based on the measure of network performance of the particular dataset indicating an improvement in performance of the particular network equipment. 
11.	(Currently amended) A method comprising:
receiving a sampling of operational data associated with particular network equipment;
determining parameters that define values for variables represented in the sampling of the operational data;
determining a measure of network performance associated with the sampling of operational data;
generating a plurality of datasets based on the parameters, wherein each dataset of the plurality of datasets comprises respective values for the entries that differ from the values for the variables represented in the sampling of the operational data;
determining a measure of similarity between the values of each dataset and the parameters that define the values for the variables represented in the sampling of the operational data; 
determining a measure of network performance associated with each dataset;
selecting a particular dataset, of the plurality of datasets, based on the determined measures of similarity, the measure of network performance associated with the sampling of operational data, and the measure of network performance associated with each dataset of the plurality of datasets; and
updating a configuration of the particular network equipment using the values from the selected particular dataset of the plurality of datasets.
12.	(Previously presented) The method of claim 11 further comprising:
generating modified parameters by adjusting one or more of the parameters in response to a measure of accuracy of each dataset from the plurality of datasets not satisfying a threshold measure of accuracy with the sampling of the operational data; and 
generating a second plurality of datasets based on the modified parameters
13.	(Previously presented) The method of claim 11, wherein determining the measure of similarity comprises:
determining a measure of correlation between one or more of a distribution, standard deviation, value relationships, and sequencing of the values in each dataset and the sampling of the operational data.
14.	(Previously presented) The method of claim 11 further comprising:
selecting the particular dataset from the plurality of datasets based on a measure of similarity of the particular dataset being closer to the sampling of the operational data than respective measures of similarity of other datasets from the plurality of datasets, and further based on the measure of similarity of the particular dataset satisfying a similarity threshold. 
15.	(Previously presented) The method of claim 11, wherein updating the configuration of the particular network equipment comprises:
training operation of the particular network equipment based on the values from the particular dataset.
16.	(Previously presented) The method of claim 11 further comprising:
generating one or more predictive models based on the values for the variables represented in the sampling of the operational data; and 
wherein determining the measure of similarity comprises calculating an amount of deviation between a value for each particular variable in a dataset and a predicted value that is generated for that particular variable by the one or more predictive models. 
17.	(Original) The method of claim 16, wherein generating the one or more predictive models comprises:
determining a function that produces values with at least one of amounts, distributions, or standard deviations that mirror different values for a particular variable represented in the sampling of the operational data.
18.	(Currently amended) A non-transitory computer-readable medium, storing a plurality of processor-executable instructions to:
receive a sampling of operational data associated with particular network equipment;
determine parameters that define values for variables represented in the sampling of the operational data;
determine a measure of network performance associated with the sampling of operational data;
generate a plurality of datasets based on the parameters, wherein each dataset of the plurality of datasets comprises respective values for the entries that differ from the values for the variables represented in the sampling of the operational data;
determine a measure of similarity between the values of each dataset and the parameters that define the values for the variables represented in the sampling of the operational data; 
determine a measure of network performance associated with each dataset;
select a particular dataset, of the plurality of datasets, based on the determined measures of similarity, the measure of network performance associated with the sampling of operational data, and the measure of network performance associated with each dataset of the plurality of datasets; and
update a configuration of the particular network equipment using the values from the selected particular dataset of the plurality of datasets.
19.	(Original) The non-transitory computer-readable medium of claim 18, wherein the plurality of processor-executable instructions further includes instructions to:
map a change in the value of at least one particular variable represented in the sampling of the operational data to a change in performance of the particular network equipment; and
predict performance of each dataset from the plurality of datasets based on the values of the at least one particular variable in each dataset and said mapping. 
20.	(Previously presented) The non-transitory computer-readable medium of claim 19, wherein the plurality of processor-executable instructions further includes instructions to:
select the particular dataset based on the measure of network performance of the particular dataset indicating an improvement in performance of the particular network equipment.  
Reasons for Allowance
	The following is examiner’s statement of reasons for allowance: 
The prior art of record Forgeat (Pub. No. US 2022/0076066 A1) teaches “A method generates synthetic data by a data collection system where the synthetic data meets a first threshold for accuracy and a second threshold for protecting sensitive data from recovery from the synthetic data. The method includes collecting data including sensitive data and non-sensitive data, executing a first machine learning model to generate the synthetic data from the collected data where the synthetic data meets the first threshold, executing a second machine learning model to update the synthetic data to meet the second threshold, checking whether the updated synthetic data meets the first threshold, releasing the updated synthetic data where the first threshold is met, and re-executing the first machine learning model and second machine learning model to update the synthetic data where the first threshold is not met during the checking.” Forgeat Abstract.  
The prior art of record Elyashiv (Pub. No. US 2022/0053010 A1) teaches a network device that configures its machine learning algorithm with a training dataset to detect anomalies. Elyashiv ¶¶ [0010] & [0039].
The prior art fails to teach or suggest the invention recited in the independent claims when considering the totality of the language of those claims.  
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.P.T./Examiner, Art Unit 2456            
07/25/2022                                                                                                                                                                                            /Brian Whipple/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        7/26/2022